ALLOWABILITY NOTICE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on March 2, 2022, and April 7, 2022, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic search, it is believed that prior art made of record discloses subject matter in common with the present application as described below.
Jensen, US 10264122 B1, by the same inventor, discloses a method for processing emergency call data comprising: receiving, at a gateway device, call event data from call handling equipment (CHE) in communication with the gateway device; parsing, at the gateway device, the received call event data based on parsing instructions for parsing data from a data output format of the CHE; formatting the parsed call event data according to a consistent data format used by a cloud-based processing system according to formatting instructions; and transmitting the formatted call event data to the cloud-based processing system via an IP interface (see column 15 lines 64-67 through column 16 lines 1-16). And Coen et al., US 10686743 B1, prior art by other, believed to be closely related in part to the present application, discloses a method comprising: receiving, at an aggregate server and from a plurality of entities, a plurality of data, wherein each of the plurality of data is formatted in a message structure that is dependent upon the entity sending the data, wherein the data received from each of the plurality of entities is received from an end-point associated with the entity sending the data, wherein at least a subset of the plurality of entities formats data within a message structure different than a message structure of a different subset of the plurality of entities; analyzing the received data, wherein the analyzing comprises, for each of the received data, parsing the message structure and extracting at least one actionable portion of the data based upon the parsed message structure and discarding a portion of the data other than the at least one actionable portion, wherein the analyzing is agnostic with regards to the entity sending the data and the message structure of the data; and performing an action based upon the extracted at least one actionable portion of the data (see column 10 lines 29-49).
However, it is believed that the referred subject matter disclosed by Coen provides insufficient evidence to be used in applying a second-reference non-statutory double patenting rejection. And further search did not reveal prior art by other, which, either alone or combined, would anticipate or render obvious each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 7, 11, and 16, particularly, wherein the first data message is formatted according to one of a plurality of data output formats; comparing the first data message to the plurality of data output formats; determining, based on the comparison of the first data message to the plurality of data output formats, an output format of the first data message; and accessing parsing instructions for parsing data messages in the determined output format. Therefore, the aforesaid independent claims are believed to be allowable.
Claim(s) 2-6, 8-10, 12-15, and 17-20 are also believed to be allowable by virtue of their dependency on claim(s) 1, 7, 11, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., data processing and parsing.
US 20180211509 A1	US 20180113006 A1	US 20150199088 A1
US 20140142963 A1	US 20130339099 A1	US 20120089920 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 10, 2022